Exhibit B
                                                      U.S. DEPARTMENT OF JUSTICE
                                                      Federal Bureau of Prisons
                                                      Metropolitan Correctional Center

_________________________________________________________________________________
                                                     150 Park Row
                                                     New York, New York 10007


April 3, 2020

The Honorable Roslynn R. Mauskopf
Chief United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:    Administrative Order
                       No. 2020-14

Dear Judge Mauskopf:

The Court has ORDERED that the MDC and MCC respond to concerns about the institutions’
response to the COVID-19 pandemic. Specifically, the Court asked about protocols for
screening and testing inmates, staff and others entering or leaving each facility; the number of
inmates tested and the number of positive tests, the number of staff and/or others testing positive;
and all efforts undertaken to mitigate the spread of COVID-19 both generally and in response to
any symptomatic inmate(s) and/or positive test(s).

Staff have been tasked with screening each and every staff member who walks in the door at both
facilities. Specifically, a temperature is being taken and the staff member is asked to fill out a
screening form. If the staff member has a fever or answers yes to any of the questions, a medical
professional can deny entry to the institution.

Medical staff are also screening new inmate arrivals to the institution the same way. Specifically,
staff who are conducting the screening are to wear appropriate personal protective equipment
(PPE) in accordance with guidance promulgated by the Center for Disease Control (CDC).
Inmates with a temperature greater than or equal to 100.4 degrees, or overt respiratory symptoms
are placed in isolation. New arrivals with a temperature of less than 100.4 degrees are placed in
quarantine for fourteen days as a precautionary measure. Inmates leaving either BOP facility are
also screened.

Any inmate currently in BOP custody who presents with COVID-19 like symptoms is assessed
by the institution health services staff. An inmate exhibiting symptoms consistent with COVID-
19 will be placed in isolation. The remainder of the inmates on his or her unit will be quarantined
to ensure additional inmates do not develop symptoms. The inmates medical isolation will be
evaluated by medical staff at least twice a day, and the inmates on a medically quarantined unit
will have their temperature checked twice a day.
Currently, the BOP has enacted a national 14-day action plan to increase social distancing in the
facilities. Specifically, inmates in every institution will be secured in their assigned cells. At
MDC and MCC, the inmates will be released from their cells 3 days per week in order to shower,
use the phones, and utilize the TRULINCs system. This will be done in small groups and social
distancing has been encouraged. The national action plan will not, however, affect the provision
of legal phone calls. Inmates will still be taken out of their cells for legal phone calls.

Inmate orderlies are cleaning the common areas of all housing units, and inmates have been
instructed to continue to wipe down and sanitize their living quarters.

MCC and MDC unit team staff and officers are available to the inmate population to address any
and all issues, including medical concerns, property concerns, and/or food related requests. Unit
team staff are providing legal calls to attorneys. Any inmate can also request medical care from
health services providers when they make rounds on the housing units.

With regard to the numbers as of April 3, 2020 for MDC:
Inmates tested: 7
Inmates positive: 2
Staff Positive: 5

With regard to the numbers as of April 2, 2020 for MCC:
Inmates tested: 5
Inmates positive: 4
Staff Positive: 7

                                                    Respectfully submitted,


                                                    s/

                                                    M. Licon-Vitale
                                                    Warden
                                                    MCC New York


                                                    s/


                                                    D. Edge
                                                    Warden
                                                    MDC Brooklyn
